Citation Nr: 1723004	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, from November 8, 2010.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his August 2013 substantive appeal (VA Form 9).  He withdrew his hearing request in October 2016 (see October 2016 "Statement in Support of Claim" form (VA Form 21-4138)).


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to a higher initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a signed written statement in October 2016 (VA Form 21-4138) in which it was indicated that the Veteran "no longer wishe[d] to pursue his appeal."  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


